           Case 3:17-cv-00558-SRU Document 433 Filed 06/28/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 IN RE TEVA SECURITIES LITIGATION                         No. 3:17-cv-558 (SRU)
 __________________________________

 THIS DOCUMENT RELATES TO:                                No. 3:19-cv-00192 (SRU)
                                                          No. 3:19-cv-00449 (SRU)
                                                          No. 3:19-cv-00513 (SRU)
                                                          No. 3:19-cv-00543 (SRU)
                                                          No. 3:19-cv-00655 (SRU)
                                                          No. 3:19-cv-00656 (SRU)
                                                          No. 3:19-cv-00657 (SRU)
                                                          No. 3:19-cv-00923 (SRU)
                                                          No. 3:19-cv-01167 (SRU)
                                                          No. 3:19-cv-01173 (SRU)
                                                          No. 3:20-cv-00083 (SRU)
                                                          No. 3:20-cv-00588 (SRU)

                                                          June 28, 2020

                   DEFENDANTS’ ASSENTED-TO MOTION FOR
           EXTENSION OF TIME TO FILE MOTIONS TO DISMISS REGARDING
         ISRAELI LAW CLAIMS AND STATUTES OF LIMITATIONS OR REPOSE

          In accordance with Federal Rule of Civil Procedure 6 and Local Rule 7(b), Defendants1


  1
         “Defendants” refers collectively to the defendants in the above-captioned Direct Action
  cases (as such term is defined in this Court’s Order Regarding Pre-Trial Consolidation of
  Related Actions (ECF No. 352)), including: (1) Schwab Capital Trust, et al. v. Teva Pharm.
  Indus., Ltd., et al., No. 3:19-cv-192 (D. Conn.); (2) Phoenix Ins. Co., Ltd., et al. v. Teva
  Pharm. Indus. Ltd., et al., No. 3:19-cv-449 (D. Conn.); (3) Mivtachim the Workers Soc. Ins.
  Fund Ltd., et al. v. Teva Pharm. Indus. Ltd., et al., No. 3:19-cv-513 (D. Conn.); (4) Clal Ins.
  Co., Ltd., et al. v. Teva Pharm. Indus., Ltd., et al., No. 3:19-cv-543 (D. Conn.); (5) Migdal Ins.
  Co. Ltd., et al. v. Teva Pharm. Indus. Ltd., et al., No. 3:19-cv-655 (D. Conn.); (6) Harel
  Pension and Provident Ltd et. al. v. Teva Pharm. Indus. Ltd., et al., No. 3:19-cv-656 (D.
  Conn.); (7) State of Oregon by and through the Oregon State Treasurer et al. v. Teva Pharm.
  Indus. Ltd., et al., No. 3:19-cv-00657 (D. Conn.); (8) Migdal Mutual Funds v. Teva Pharm.
  Indus. Ltd., et al., No. 3:19-cv-923 (D. Conn.); (9) Psagot Mutual Funds, Ltd., et al. v. Teva
  Pharm. Indus. Ltd., et al., No. 3:19-cv-1167 (D. Conn.); (10) Stichting PGGM Depositary v.
  Teva Pharm. Indus. Ltd., et al., No. 3:19-cv-1173 (D. Conn.); (11) Internationale
  Kapitalanlagegesellschaft mbH v. Teva Pharm. Indus. Ltd., et al., No. 3:20-cv-83 (D. Conn.)
  (“INKA”); and (12) Boeing Co. Emp. Ret. Plans Master Trust v. v. Teva Pharm. Indus. Ltd., et
  al., No. 3:20-cv-00588 (D. Conn.).

DB1/ 114638984.1
           Case 3:17-cv-00558-SRU Document 433 Filed 06/28/20 Page 2 of 4



 respectfully file this motion to extend the deadline to file motions to dismiss regarding Israeli

 law claims and statutes of limitations or repose in the above-referenced Direct Action cases by

 nine days, until July 8, 2020, and to extend the opposition and reply briefing deadlines

 accordingly. In support of this motion, Defendants state as follows:

         1.        In this Court’s Order Regarding Pre-Trial Consolidation of Related Actions (ECF

 No. 352; the “Order”), this Court established a deadline for Plaintiffs in the Direct Actions to

 either designate their present complaint as the operative complaint or to file an amended

 complaint. (Id. ¶ 12.) This Court further ordered that Defendants would have thirty days from

 the designation of an operative complaint or filing of an amended complaint in the Direct Action

 to file motions to dismiss regarding Israeli law claims or statutes of limitations or repose. (Id. ¶

 13.)

         2.        On May 28, 2020, Plaintiffs in the Direct Actions either notified the Court of the

 designation of the operative complaint or filed amended complaints, respectively. In accordance

 with the Order and Federal Rule of Civil Procedure 6(a)(1), Defendants’ deadline to file motions

 to dismiss is Monday, June 29, 2020.

         3.        Defendants have been meeting and conferring with Plaintiffs’ counsel in the

 Direct Actions in an attempt to determine if the parties will be able to narrow or resolve the

 issues to be presented to the Court.        Those discussions are still underway.      As a result,

 Defendants seek a modest extension of time to continue those discussions, because having

 additional time could result in less burden on the Court and could promote the efficiency of these

 proceedings. Specifically, Defendants respectfully request until July 8, 2020 to file motions to

 dismiss regarding Israeli law claims and statutes of limitations or repose in the above-referenced

 Direct Action cases.



DB1/ 114638984.1                                   2
           Case 3:17-cv-00558-SRU Document 433 Filed 06/28/20 Page 3 of 4



         4.        For the reasons stated herein, there is good cause for the requested extension and

 because of the ongoing nature of the discussions, the deadline in question cannot reasonably be

 met despite Defendants’ diligence. This is Defendants’ first motion for an extension of the

 deadline to file the subject motions to dismiss. Additionally, although this motion was not filed

 within the time period set forth in Local Rule 6(b)(3), there are compelling circumstances that

 warrant an extension because Defendants have been working diligently to discuss the positions

 of counsel in 12 of the Direct Action cases and between the number of counsel, the number of

 issues, and the number of cases, additional time was and is needed to continue the discussions.

         5.        Defendants have conferred with counsel for the Direct Action parties in the

 above-referenced actions and obtained their assent to the relief sought herein.

         WHEREFORE, Defendants respectfully request that the Court grant this motion and set

 (1) July 8, 2020 as the deadline to file motions to dismiss regarding Israeli law claims and

 statutes of limitations or repose in the above-referenced Direct Action cases; (2) August 7, 2020

 as the deadline for Plaintiffs to oppose Defendants’ motions; and (3) September 7, 2020 as the
 deadline for Defendants to file reply briefing, together with such other and further relief as the

 Court deems appropriate.

                                                  Respectfully submitted,

                                                  By: /s/ Jordan D. Hershaman
                                                   Jordan D. Hershman (admitted pro hac vice)
                                                   Jason D. Frank (admitted pro hac vice)
                                                   Emily E. Renshaw (admitted pro hac vice)
                                                   Elizabeth G. Hays (admitted pro hac vice)
                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                   One Federal Street
                                                   Boston, MA 02110
                                                   Tel: (617) 951-8455
                                                   Fax: (617) 951-8736
                                                   jordan.hershman@morganlewis.com
                                                   jason.frank@morganlewis.com
                                                   emily.renshaw@morganlewis.com

DB1/ 114638984.1                                   3
           Case 3:17-cv-00558-SRU Document 433 Filed 06/28/20 Page 4 of 4



                                        liza.hays@morganlewis.com

                                        Counsel for Defendants

                                        – and –

                                        Jill M. O’Toole (ct27116)
                                        SHIPMAN & GOODWIN LLP
                                        One Constitution Plaza
                                        Hartford, CT 06103-1919
                                        Tel.: (860) 251-5000
                                        Fax: (860) 251-5218
                                        jotoole@goodwin.com

                                        Counsel for Defendants (except Kåre Schultz)




DB1/ 114638984.1                         4
